Citation Nr: 1108479	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to January 1971 and from May 1974 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating, effective August 25, 2005.  The Veteran filed a statement in April 2007 notifying VA of additional medical evidence concerning his hearing loss disability and requesting that VA consider the new evidence in determining his hearing loss disability rating.  The Board finds that this statement demonstrates dissatisfaction with the initial rating that was assigned for the bilateral hearing loss; thus, it is considered to be a properly filed Notice of Disagreement with the July 2006 rating decision.  See 38 C.F.R. § 20.201.  The RO continued the noncompensable rating in an August 2007 rating decision.  

The Veteran was formerly represented by private attorney, Kerry Morgan, but in August 2010, prior to the certification of the appeal to the Board, Ms. Morgan submitted a letter withdrawing her representation of the Veteran, as she had been appointed as an Administrative Law Judge with the Social Security Administration.  She indicated that she would not be keeping any type of fee generated from the claim.  Her withdrawal complies with 38 C.F.R. § 14.631(c), because she showed good cause for the withdrawal and notified the Veteran and VA of the withdrawal in writing.  The Veteran also was not prejudiced by the withdrawal, as he soon thereafter acquired another private attorney as his representative.  In a September 2010 letter, the Veteran's current attorney, Andrew R. Rutz, submitted a VA Form 21-22a Appointment of Individual as Claimant's Representative that was signed by him and the Veteran and also submitted a letter indicated that the enclosed appointment superseded all previous appointments.  The form was properly associated in the file.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.  At the hearing, at his request, the Veteran was given a period of 30 days to submit additional evidence.  No additional evidence has been submitted.

The Board notes that there was additional evidence added to the file after the last Supplemental Statement of the Case (SSOC).  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, because that evidence is not relevant to the claim on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no more than Level I hearing loss in the right ear and Level II hearing loss in the left ear, with speech recognition scores ranging from 90 to 96.  

2.  At no time has the Veteran's hearing loss been shown to produce an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 0 percent for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In December 2005 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his original service connection claim and its duty to assist him in substantiating his claim under the VCAA.  VA also sent the Veteran letters in May 2007 and January 2009 addressing the evidence needed to substantiate his initial rating claim.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim. See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the contents of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decisions, February 2009 SOC, and November 2009 SSOC explained the basis for the RO's action, and the SOCs and SSOC provided him with additional periods to submit more evidence.  

In the Board hearing, the Veteran alluded to having gone to Murfreesboro, Tennessee, for a VA medical examination.  He said he was scheduled for two examinations, one in February 2009 and one in April 2009 and recalled that he had to go to Murfreesboro for one of the examinations; he thought maybe the April 2009 examination.  The record does not specifically reflect any VA examinations or treatment records from Murfreesboro.  Previous VA examinations dated in June 2006 and July 2007 were both provided in Nashville.  The April 2009 VA examination also was in Nashville; later in the hearing the Veteran said he did remember going to Nashville for this examination.  The examination scheduled in February 2009 was never held, as the Veteran indicated that he could not attend because of the weather.  This examination was scheduled by the Tennessee Valley Healthcare System, which includes the Murfreesboro VA Medical Center.  However, the Veteran recalled actually travelling to Murfreesboro, so it is not clear whether this was the examination he meant.  During the hearing, he was given a period of 30 days to submit any additional information concerning treatment at Murfreesboro, but he has not done so.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the May 2007 letter which VA sent to the Veteran.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the him physical examinations, obtained medical opinions as to the severity of the bilateral hearing loss disability, and afforded the Veteran the opportunity to give testimony before the Board.  Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The June 2006 and July 2007 VA examinations addressed the Veteran's functional impairment due to the hearing loss disability.  Specifically, the reports note that the hearing loss caused difficulty in having normal conversations with his wife, hearing the television, and hearing with background noise.  On the April 2009 VA examination report, the Veteran reported that he did not know how his hearing loss disability affected his daily life.  However, he testified at his October 2010 Board hearing that he has trouble with the telephone and hearing his wife, and that with the hearing aids in, the sound amplification startles him at times.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

The Veteran testified that the April 2009 VA examination was insufficient because it did not account for background noise.  However, the clinical evaluation performed in the April 2009 audiological test is the standard evaluation used to determine hearing acuity.  Moreover, the April 2009 and previous examination reports obtained contain sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to him claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2010).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

On VA audiological evaluation in June 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
55
65
40
LEFT
15
35
50
55
39

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  

The results of the June 2006 audiogram show an average pure tone threshold of 40 decibels in the right ear with speech recognition ability of 92 percent, and an average of 39 decibels in the left ear with a speech recognition ability of 90 percent. Table VI indicates numeric designation of I for the right ear and II for the left.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

On VA audiological evaluation in July 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
30
60
65
41
LEFT
15
35
50
55
39

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The results of the July 2007 audiogram show an average pure tone threshold of 41 decibels in the right ear with speech recognition ability of 96 percent, and an average of 39 decibels in the left ear with a speech recognition ability of 96 percent. Table VI indicates numeric designation of I for the right ear and I for the left.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

On VA audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
50
50
34
LEFT
10
25
40
45
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  

The results of the April 2009 audiogram show an average pure tone threshold of 34 decibels in the right ear with speech recognition ability of 94 percent, and an average of 30 decibels in the left ear with a speech recognition ability of 94 percent. Table VI indicates numeric designation of I for the right ear and I for the left.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

The Veteran asserts that he is entitled to a higher rating for his hearing loss disability because has trouble communicating with his wife, hearing the television, and hearing background noise.  He also indicates that he has to wear a hearing aid.  However, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While we sympathize with the Veteran's complaints, entitlement to an evaluation in excess of 0 percent has not been demonstrated in the present case.

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given as to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id., at 115-116.  If so, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  In addition, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  His hearing loss causes difficulty hearing his wife speak, the television, and hearing with background noises, but this does not denote an exceptional or unusual disability picture.  The Veteran also has not required hospitalization due to the service-connected disability, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Last, the Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

The evidence more closely approximates the criteria for a 0 percent rating for bilateral hearing loss. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim for increase, and there is no reasonable doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.




____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


